CALL, District Judge.
At common law it is probable that the plea of coverture would state a cause of abatement, on account of the unity of husband and wife; the husband being the responsible party for joint crimes committed by husband and wife. And this rule would prevail in states adopting the common law and having made no change by statute. As I understand it, there is no common law prevailing in the United States, and since the adoption of the Nineteenth Amendment to the Constitution, it seems to me that the rule of common law has no application to crimes committed against the United States.
The demurrer to the said plea will therefore be sustained.